FILED
                             NOT FOR PUBLICATION                               MAR 30 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FRANK E. SISNEROZ,                                No. 08-17634

               Plaintiff - Appellant,              D.C. No. 1:01-cv-05058-AWI-
                                                   TAG
   v.

 BILL WHITMAN; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Anthony W. Ishii, Chief District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Frank E. Sisneroz, a California civil detainee, appeals pro se from the district

court’s order denying his request for injunctive relief in connection with the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
conditions of confinement at Tulare County Jail. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Theme Promotions, Inc. v.

News Am. Mktg. FSI, 546 F.3d 991, 1000 (9th Cir. 2008). We affirm.

       The district court did not abuse its discretion by denying injunctive relief

because Sisneroz failed to allege facts demonstrating a likelihood of substantial

and immediate irreparable injury, despite receiving instruction on how to meet the

requirements and being given two opportunities to do so. See Gomez v. Vernon,

255 F.3d 1118, 1128 (9th Cir. 2001) (“In general, injunctive relief is to be used

sparingly, and only in a clear and plain case.”) (citation and internal quotation

marks omitted).

       Sisneroz’s remaining contentions are unpersuasive.

       Sisneroz’s request for judicial notice of his indigency is denied as

unnecessary.

       AFFIRMED.




JK/Research                                2                                    08-17634